Citation Nr: 0738390	
Decision Date: 12/07/07    Archive Date: 12/13/07

DOCKET NO.  00-06 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).   

2.  Entitlement to service connection for a cardiovascular 
disorder, to include as due to undiagnosed illness.  

3.  Entitlement to service connection for a psychiatric 
disorder other than PTSD, including loss of memory, anxiety, 
sleep problems, and irritability, to include as due to 
undiagnosed illness.  

4.  Entitlement to service connection for a skin disorder, to 
include as due to undiagnosed illness.  

5.  Entitlement to service connection for fatigue, including 
weight loss, leg cramps, dizziness, and joint pains, to 
include as due to undiagnosed illness.  

6.  Entitlement to service connection for a respiratory 
disorder, to include as due to undiagnosed illness.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nadine W. Benjamin, Counsel


INTRODUCTION

The veteran served on active duty from January 1958 to 
January 1960, and had active duty in the National Guard from 
January 3, 1991 to June 20, 1991, with service in Southwest 
Asia from February 10, 1991 to May 29, 1991.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from March 1996 and August 1997 rating decisions of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in San Juan, Puerto Rico.  

The issues of entitlement to service connection for a 
psychiatric disorder other than PTSD, including loss of 
memory, anxiety, sleep problems, and irritability, to include 
as due to undiagnosed illness; fatigue, including weight 
loss, leg cramps, dizziness, and joint pains, to include as 
due to undiagnosed illness; a respiratory disorder, to 
include as due to undiagnosed illness; and a cardiovascular 
disorder, to include as due to undiagnosed illness, are 
addressed in the REMAND portion of the decision below and are 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  




FINDINGS OF FACT

1.  During his active military service, the veteran served in 
the Southwest Asia Theater of operations (SWA) during the 
Persian Gulf War from February 10, 1991 to May 29, 1991.  

2.  The veteran does not have PTSD. 

3.  The veteran's currently diagnosed skin disorder did not 
have its onset during active service and is not the result of 
disease or injury in service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 
2007); 38 C.F.R. §§ 3.303, 3.304 (2007).  

2.  The criteria for service connection for skin disorder, to 
include as due to undiagnosed illness, have not been met.  38 
U.S.C.A. §§ 1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.317 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

As noted above, VCAA notice, as required by 38 U.S.C.A. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  In the present case, the 
unfavorable AOJ decision that is the basis of this appeal was 
already decided and appealed prior to the enactment of the 
current section 5103(a) requirements in 2000.  The Court 
acknowledged in Pelegrini that where, as here, the § 5103(a) 
notice was not mandated at the time of the initial AOJ 
decision, the AOJ did not err in not providing such notice.  
Rather, the appellant has the right to a content complying 
notice and proper subsequent VA process.  Pelegrini, 18 Vet. 
App. at 120.  

In this regard, in June 2003, the veteran was sent a fully 
compliant notice letter regarding this claim.  He was 
informed of what the RO still needed from the veteran, 
including medical evidence, and when it should be sent.  He 
was advised of the status of his claim, what VA was 
responsible for, what VA would do, and how he could help.  He 
was notified of what the evidence had to show.  While the 
letter did not specifically tell the veteran to send any 
evidence that he had in his possession, he was requested to 
send evidence to VA and he subsequently did.  Thus the duty 
to notify has been fulfilled.  

On March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  A letter 
properly informing the veteran in this regard was sent in 
June 2007.  Further, any error in this regard is harmless as 
the claim for service connection is denied, rendering any 
downstream elements moot.

VA has a duty to assist the veteran in the development of the 
claim.  This duty includes assisting the veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained service medical 
records for both periods of the veteran's active service, 
National Guard records, and private records were submitted by 
the veteran.  The appellant was afforded VA medical 
examinations.  A medical opinion concerning the skin disorder 
claim is not warranted, as the service medical records 
reflect no complaints or findings of a skin disorder and the 
Board, as discussed below, finds any statements by the 
veteran concerning the presence of a skin disorder during 
service not to be credible.

Significantly, neither the appellant nor his or her 
representative has identified, and the record does not 
otherwise indicate, any additional existing evidence that is 
necessary for a fair adjudication of the claim that has not 
been obtained.  Hence, no further notice or assistance to the 
appellant is required to fulfill VA's duty to assist the 
appellant in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Skin disorder

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty during a period of active service.   38 
U.S.C.A. §§ 1110, 1131 (West 2002).  Service connection may 
also be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303 (2007). 

In order to establish service connection for a claimed 
disability, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 253 (1999).   
The determination as to whether these requirements are met is 
based on an analysis of all the evidence of record and the 
evaluation of its credibility and probative value.  Baldwin  
v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a) (2007).

During his active military service, the veteran served in the 
Southwest Asia Theater of operations (SWA) during the Persian 
Gulf War from February 10, 1991 to May 29, 1991.  Service 
connection may be established for a Persian Gulf veteran who 
exhibits objective indications of chronic disability 
resulting from an undiagnosed illness which became manifest 
either during active service in the Southwest Asia theater of 
operations during the Persian Gulf War, or to a degree of 10 
percent or more not later than December 31, 2011.  38 C.F.R. 
§3.317(a)(1) (2007).  

Objective indications of a chronic disability include both 
"signs," in the medical sense of objective evidence 
perceptible to an examining physician, and other, non-medical 
indicators that are capable of independent verification.  
Disabilities that have existed for six months or more and 
disabilities that exhibit intermittent episodes of 
improvement and worsening over a 6-month period will be 
considered chronic.  The 6-month period of chronicity will be 
measured from the earliest date on which the pertinent 
evidence establishes that the signs or symptoms of the 
disability first became manifest.  A chronic disability 
resulting from an undiagnosed illness referred to in this 
section shall be rated using evaluation criteria from the 
VA's Schedule for Rating Disabilities for a disease or injury 
in which the functions affected, anatomical localization, or 
symptomatology are similar.  A disability referred to in this 
section shall be considered service-connected for the 
purposes of all laws in the United States.  38 C.F.R. § 
3.317(a)(2-5) (2007).

Signs or symptoms which may be manifestations of an 
undiagnosed illness include, but are not limited to:  
fatigue, signs or symptoms involving the skin, headache, 
muscle pain, joint pain, neurologic signs or symptoms, 
neuropsychological signs or symptoms, signs or symptoms 
involving the respiratory system (upper or lower), sleep 
disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders.  38 C.F.R. § 3.317(b) (2007).

Compensation shall not be paid under 38 C.F.R. § 3.317 if (1) 
there is affirmative evidence that an undiagnosed illness was 
not incurred during active military, naval, or air service in 
the Southwest Asia theater of operations during the Persian 
Gulf War; or (2) there is affirmative evidence that an 
undiagnosed illness was caused by a supervening condition or 
event that occurred between the veteran's most recent 
departure from active duty in the Southwest Asia theater of 
operations during the Persian Gulf War and the onset of the 
illness; or (3) there is affirmative evidence that the 
illness is the result of the veteran's own willful misconduct 
or the abuse of alcohol or drugs. Id. at (c).

During the pendency of this appeal, the law affecting 
compensation for disabilities occurring in Persian Gulf War 
veterans was amended.  See 38 U.S.C.A. §§ 1117, 1118 (West 
2002).  These changes became effective on March 1, 2002.  
Essentially, these changes revised the term "chronic 
disability" to "qualifying chronic disability," and included 
an expanded definition of "qualifying chronic disability" to 
include (a) an undiagnosed illness, (b) a medically 
unexplained chronic multi-symptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or (c) any 
diagnosed illness that the Secretary determines, in 
regulations, warrants a presumption of service connection.  
38 U.S.C.A. § 1117(a)(2)(B) (West 2002). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The veteran's service medical records show no complaints or 
findings of a skin disorder.  In March and April 1991, he 
specifically denied any rash, skin infection, or sores, and 
any skin diseases.  Clinical evaluation of the skin was 
normal in April 1991.  

Post-service treatment records dated in July 1994 reveal that 
the veteran complained of itching on his neck and a small 
mass on the left side of his neck for three days.

On VA examination in March 1995, the veteran complained of 
loss of hair and generalized body itching.  Examination of 
the skin revealed no abnormal findings.

On VA examination in March 1997, the veteran complained of 
recurrent pruritic skin rashes with loss of scalp hair.  
Examination showed moderate dryness of the skin throughout 
with fine scaling of the skin of the lower third of both 
legs, one small sebaceous cyst in the occipital region of the 
scalp, and mild to moderate coronal alopecia and residing 
anterior hairline.  The pertinent diagnoses were, xerosis, 
male pattern alopecia, and sebaceous cyst of the scalp.  

VA outpatient records show a finding of condones on the 
veteran's back in May 1996, and in July 1998, a rash of the 
neck scalp and face was noted.  Seborrhea dermatosis was 
diagnosed.  In January 1999, dermatitis was diagnosed.  VA 
outpatient treatment records reflect a complaint of a rash 
and itching of the hands and a finding of dermatitis in March 
2000 and November 2001.  The veteran was diagnosed as having 
neurodermatitis in September 2005.  In May 2006, there was a 
commedone with a suspected superimposed fungal infection.  
Atopic dermatitis was diagnosed in August 2006.

There is no showing of any skin disorder during the veteran's 
active service.  In fact, the veteran himself denied any skin 
problems during service and the presence of a skin disorder 
was essentially ruled out on examination in April 1991.  Any 
statements by the veteran that he experienced skin problems 
during service are not credible, in light of his in-service 
statements and the examination of his skin conducted during 
service.  The statements and findings made contemporaneous to 
service carry more weight than the veteran's statements made 
many years later.

The first evidence of a skin disorder is dated in 1994, 
approximately three years following the veteran's separation 
from service.  There is no competent and/or credible evidence 
of record showing that the veteran's current skin disorder 
had its onset during active service or is related to any in-
service disease or injury.  Accordingly, the Board finds that 
the preponderance of the evidence is against the claim, and 
that the claim must be denied.  See 38 C.F.R. § 3.303.

The clinical diagnoses assigned for the veteran's symptoms, 
i.e., xerosis, male pattern alopecia, sebaceous cyst of the 
scalp, dermatitis, remove this disability from the purview of 
the "undiagnosed illness" presumptive provisions.  This is 
not an undiagnosed illness or a chronic multisymptom illness, 
as defined at 38 U.S.C.A. § 1117(a)(2) or 38 C.F.R. § 
3.117(a)(2).  The Secretary has not promulgated any 
regulations pursuant to 38 U.S.C.A. § 1117(d) listing any 
diagnosed illness subject to this presumption.  The 
provisions of 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 do not 
provide a basis upon which to grant the benefit sought.  


PTSD

Applicable regulatory criteria provide that service 
connection for PTSD requires medical evidence of a PTSD  
diagnosis which conforms to the Diagnostic and Statistical  
Manual of Mental Disorders, 4th ed., 1994 (DSM-IV), see  38 
C.F.R. § 4.125(a), a medical link between current symptoms  
and in-service stressor(s) and credible supporting evidence  
that the claimed in-service stressor(s) occurred.  38 C.F.R.  
§ 3.304(f) (2007).

With regard to the sufficiency of a stressor supporting a 
PTSD diagnosis, DSM-IV requires that the person's response to 
the stressor involve intense fear, helplessness, or horror.   
Cohen v. Brown, 10 Vet. App. 128, 141 (1997), citing DSM-IV 
criteria for establishing a PTSD diagnosis.  The DSM-IV 
provides two requirements as to the sufficiency of a 
stressor: (1) a person must have been "exposed to a traumatic 
event" in which "the person experienced, witnessed, or was 
confronted with an event or events that involved actual or 
threatened death or serious injury, or a threat to the 
physical integrity of self or others" and (2) "the person's 
response [must have] involved intense fear, helplessness, or 
horror".  Id.  The sufficiency of a stressor is a medical 
determination.  Cohen, 10 Vet. App. at 143.

The veteran claims that he manifests PTSD as a result of 
traumatic experiences in service while on active duty in 
Southwest Asia.  The record reflects that he served in SWA 
from February 10, 1991 to May 20, 1991.  He identifies his 
in-service stressors as inoculations against chemical and 
biological damage, SCUD explosions containing chemical and 
biological agents, the utilization of protective equipment, 
and long working hours.   

National Guard records show that in June 1991 the veteran 
underwent a psychiatry consultation, at which time PTSD was 
diagnosed.  The veteran was referred for further evaluation.  
The examiner noted that the veteran was alert, cooperative 
and in mild distress.  He had appropriate behavior and a 
constricted affect.  It was noted that there was no evidence 
of thought disorder, suicidality, impairment of judgment 
insight or cognition.  Based on this finding, he underwent 
another psychiatric evaluation that same month.  After 
examining the veteran and reviewing his chart, the examiner 
concluded that the veteran did not meet the criteria of PTSD.  
It was reported that he manifested the normal range of 
references to a threatening situation.  The diagnosis was a 
phase of life problem, and the examiner stated that the 
condition was temporary.

VA outpatient treatment records contain a provisional 
diagnosis of PTSD in July 1994.  However, following 
psychiatric consultation, the final diagnosis was adjustment 
disorder with anxiety.  Thereafter, post-service treatment 
records dated though 2006 showed repeated diagnoses of an 
adjustment disorder.

A VA outpatient treatment record dated in May 1996 showed 
that the veteran complained of right hand numbness and a rash 
on his legs.  The diagnostic impression included PTSD.  A 
history of PTSD was noted in January 1997.  The veteran 
underwent neurological evaluations in July and December 1997.  
A diagnosis of PTSD was noted.  These diagnoses of PTSD are 
not found to carry much weight, as none of the examiners 
actually conducted a psychiatric evaluation of the veteran.  
Rather, he was examined for other complaints.

In March 1997, the veteran underwent a VA PTSD examination 
based upon review of his entire claims folder and hospital 
records.  His medical and occupational history was reviewed, 
and his complaints were documented.  The veteran was 
examined, and the examiner diagnosed dysthymia with anxiety 
and hypochondrias features.  

The veteran was evaluated by a private psychologist in 
October 2003, including psychological testing.  He was 
diagnosed as having an anxiety disorder.

The Board finds that the preponderance of the evidence 
establishes that the veteran does not have PTSD.  It is the 
responsibility of the Board to weigh the evidence, including 
the medical evidence, and determine where to give credit and 
where to withhold the same and, in doing so, the Board may 
accept one medical opinion and reject others.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  While PTSD was diagnosed during 
service in 1991, this diagnosis was subsequently overruled on 
further examination.  This finding was noted to have been 
reached after reviewing the veteran's records and examining 
him. Thus, the prior finding of PTSD has little probative 
value.  Further, the most persuasive evidence in this case is 
from the March 1997 VA  examiner who expressly examined the 
veteran for PTSD, and upon review of the claims folder and 
interview of  the veteran, found that the veteran did not 
have PTSD.  This examiner's report fully discussed the 
veteran's history.  Therefore, that examination and the 
findings of the examiner have greater probative value in 
deciding this claim.  Private psychological testing in 
October 2003 further showed that the veteran suffered from an 
anxiety disorder, and not PTSD.  

The veteran's personal opinion that he manifests PTSD is not 
entitled to any probative weight, as he is not shown to 
possess the necessary training to speak to issues involving 
medical diagnosis and etiology.  Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992); 38 C.F.R. § 3.159(a) (2007).  The 
Board places more probative weight upon the medical findings 
noted that by a preponderance of the evidence, that the 
veteran does not have PTSD.  The benefit of the doubt rule is 
not for application.  38 U.S.C.A.  § 5107(b) (West 2002 & 
Supp. 2007).  See Ortiz v. Principi, 274 F. 3d. 1361, 1365 
(Fed. Cir. 2001).  The claim of service connection for PTSD, 
therefore, is denied. 


ORDER

Service connection for PTSD is denied.   

Service connection for a skin disorder, to include as due to 
undiagnosed illness, is denied.  


REMAND

During service in January 1991, the veteran complained of 
chest tightness and a cough.  The diagnosis was upper 
respiratory infection.  In February 1991, he reported feeling 
weak, losing weight, chest discomfort, and dizziness.  He 
also complained of fatigue and shortness of breath, as well 
as a cough in the morning.  The assessment was a cold.  In 
March 1991, the veteran gave a history of fatigue and weight 
loss.  There was an assessment of low back pain in April 
1991.

During service in May 1991, the veteran stated that he was 
having difficulty sleeping and was losing weight.  He gave a 
history of chest pain while in Saudi Arabia.  He complained 
of shortness of breath and pressure in his chest, as well as 
dizziness.  The assessment was dizziness, most likely 
postural.  Approximately one week later in May 1991, the 
veteran again complained of dizziness, as well as anxiety.  
The assessment was anxiety.  In June 1991, the veteran was 
evaluated with complaints of anxiety and irritability.  The 
diagnosis was phase of life problem.  

After his separation from service, the veteran complained of 
fatigue in June 1994.  A reference to a cardiovascular 
disorder is reflected in the record in June 1994 in National 
Guard sick slip, which showed high blood pressure.  In July 
1994, the veteran reported dyspnea on exertion and shortness 
of breath since the prior night after he felt a stabbing 
sensation in his chest.  He stated that he had a previous 
episode during Desert Storm.  The provisional diagnosis was 
arteriosclerotic heart disease.  In July 1994, a National 
Guard sick slip indicated follow-up for a high blood pressure 
condition.  The veteran cancelled the scheduled examination 
due to chest pain.  His blood pressure was recorded at that 
time as 150/100.  On National Guard examination in August 
1994, high blood pressure was noted by way of history.  

On VA examination in April 1995, the veteran reported having 
a chronic cough, wheezing and dyspnea since service.  He 
stated that during service he was exposed to contaminated air 
when petroleum oil wells were burning.  The examiner 
diagnosed chronic obstructive pulmonary disease.  

Right lung bronchitis was diagnosed in September 1996.  
Pulmonary function tests performed in April 1997 showed 
moderate obstructive ventilatory defect with air trapping and 
no significant changes since March 1995.  

When he was examined by VA in March 1997, the veteran was 
found to have dysthymia with anxiety and hypochondrias 
features.  

A VA medical record of September 1997 shows that the veteran 
complained of episodes of fatigue at minimal exertion.  

Private psychological evaluation dated in October 2003 
reflects a finding of anxiety disorder and features of 
paranoid personality disorder as secondary, and VA outpatient 
treatment records show findings of a nervous disorder, 
including adjustment disorder with mixed anxiety and 
depressed mood.  (see, e.g.,VA treatment records of August 
1994, June 1995, April 1999, March 2004, September 2005).

Acute bronchospastic bronchitis was diagnosed in 2004.  In a 
September 2006 statement, Dr. Domingo Chardon reported 
treating the veteran for arterial hypertension and COPD, with 
severe entrapment of air.  

An opinion regarding the etiology of the veteran's complaints 
and symptoms has not been obtained.  This should be 
accomplished on remand.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for 
appropriate VA examinations, as set 
forth below.  

All necessary tests in order to determine 
the correct diagnoses as determined by 
the examiners are to be done.  If no such 
disorders are found, the examiners should 
so state.

The claims file and a copy of this remand 
must be made available to and reviewed by 
the examiners in conjunction with the 
requested examinations.  Specific 
attention is drawn to the complaints and 
findings noted during service between 
January and June 1991, as discussed 
above.

The examiners must provide comprehensive 
reports including complete rationales for 
all opinions and conclusions reached.

Psychiatric examination

The examiner should provide a diagnosis 
of all current psychiatric disorders 
found to be present, i.e., anxiety 
disorder, adjustment disorder, dysthymia, 
etc.

The examiner should state whether it is 
at least as likely as not (i.e., a 
likelihood of 50 percent or greater) that 
any current psychiatric disorder had its 
onset during active service or is related 
to any in-service disease or injury.  

Fatigue

The examiner should state whether it is 
at least as likely as not that the 
claimed symptoms (fatigue, weight loss, 
leg cramps, dizziness, and joint pains) 
can be ascribed to any known clinical 
diagnoses, and, if not, whether it is at 
least as likely as not that the veteran 
has an undiagnosed illness primarily 
manifested by signs or symptoms involving 
fatigue, weight loss, leg cramps, 
dizziness, and joint pains, including a 
medically unexplained chronic 
multisymptom illness, such as chronic 
fatigue syndrome or fibromyalgia, as a 
consequence of his service in the Persian 
Gulf War.

The examiner should state whether it is 
at least as likely as not that any 
current disability manifested by fatigue, 
weight loss, leg cramps, dizziness, and 
joint pains had its onset during active 
service or is related to any in-service 
disease or injury.  

Cardiovascular examination

The examiner should provide a diagnosis 
of all current cardiovascular disorders 
found to be present, i.e., hypertension, 
arteriosclerotic heart disease, 
hypertensive cardiovascular disease, etc.

The examiner should state whether it is 
at least as likely as not that any 
current cardiovascular disorder had its 
onset during active service or is related 
to any in-service disease or injury.  

Respiratory examination

The examiner should provide a diagnosis 
of all current respiratory disorders 
found to be present, i.e., COPD, 
bronchitis, etc.

The examiner should state whether it is 
at least as likely as not that any 
current respiratory disorder had its 
onset during active service or is related 
to any in-service disease or injury.  

2.  Finally, readjudicate the veteran's 
claims.  If the decisions remain adverse 
to the veteran, furnish him with a 
supplemental statement of the case and 
afford a reasonable period of time within 
which to respond thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


